DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 3/9/2021.
Claims 1-20 are pending.
 Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/9/2021 and 7/12/2022 have been considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9, and 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 378692 to Itu, et al. (hereafter, “Itu”).
With regard to claim 1 Itu discloses a method comprising (paragraph [0001]): receiving one or more input medical images of a vessel of a patient (paragraphs [0014-0017] and Fig. 1 and Fig. 5); performing a plurality of vessel assessment tasks for assessing the vessel using a machine learning based model trained using multi-task learning, the plurality of vessel assessment tasks performed by the machine learning based model based on shared features extracted from the one or more input medical images (paragraphs[0018-0021, 0039, 0049, and 0055]); and outputting results of the plurality of vessel assessment tasks or a combination of the results of the plurality of vessel assessment tasks (Fig. 1, paragraph [0013]).
With regard to claim 2 Itu discloses wherein the plurality of vessel assessment tasks comprises image-based stenosis grading of a stenosis in the vessel and wherein the image-based stenosis grading of the stenosis in the vessel is performed without using segmentation results of lumen of the vessel (paragraph [0040]).
With regard to claim 3 Itu discloses wherein the plurality of vessel assessment tasks comprises image-based stenosis grading of a stenosis in the vessel and lumen segmentation from the one or more input medical images, and wherein results of the image-based stenosis grading and results of the lumen segmentation are consistent (paragraph  [0040 and 0049]).
With regard to claim 4 Itu discloses wherein the plurality of vessel assessment tasks comprises a determination of one or more hemodynamic indices and lumen segmentation from the one or more input medical images, and wherein results of the determination of the one or more hemodynamic indices and results of the lumen segmentation are consistent (paragraph [0020 and 0049]).
With regard to claim 5 Itu discloses wherein the plurality of vessel assessment tasks comprises at least one of detection and classification of disease in the vessel, detection and classification of artifacts in the one or more input medical images, detection and classification of anomalies in the one or more input medical images, image-based stenosis grading of a stenosis in the vessel, and lumen segmentation from the one or more input medical images (paragraph [0040]).
With regard to claim 9 Itu discloses wherein the machine learning based model is trained using unannotated clinical reports (paragraph [0040]).
With regard to claims 11 and 12 Itu discloses wherein performing a plurality of vessel assessment tasks for assessing the vessel using a machine learning based model trained using multi- task learning comprises: determining a confidence measure for the results of the plurality of vessel assessment tasks/ for each of the results of the plurality of vessel assessment tasks (paragraph [0040]).
With regard to claims 13 and 17, claims 13 and 17 are rejected same as claim 1 and the arguments similar to that presented above for claim 1 are equally applicable to claims 13 and 17, and all of the other limitations similar to claim 1 are not repeated herein, but incorporated by reference.
With regard to claim 14, claim 14 is rejected same as claim 2 and the arguments similar to that presented above for claim 2 are equally applicable to claim 14, and all of the other limitations similar to claim 2 are not repeated herein, but incorporated by reference.
With regard to claim 15, claim 15 is rejected same as claim 3 and the arguments similar to that presented above for claim 3 are equally applicable to claim 15, and all of the other limitations similar to claim 3 are not repeated herein, but incorporated by reference.
With regard to claim 16, claim 16 is rejected same as claim 4 and the arguments similar to that presented above for claim 4 are equally applicable to claim 16, and all of the other limitations similar to claim 4 are not repeated herein, but incorporated by reference.
With regard to claim 18, claim 18 is rejected same as claim 5 and the arguments similar to that presented above for claim 5 are equally applicable to claim 18, and all of the other limitations similar to claim 5 are not repeated herein, but incorporated by reference.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over EP 378692 to Itu, et al. (hereafter, “Itu”) in view of Zreik, et al. (“A Recurrent CNN for Automatic Detection and Classification of Coronary Artery Plaque and Stenosis in Coronary CT Angiography”, 4/12/2018) (hereafter, “Zreik”).
With regard to claim 6, Itu teaches method of claim 5. However, Itu does not expressly teach wherein the detection and classification of the disease in the vessel comprises classification of the disease as one of calcified, noncalcified, mixed calcified and noncalcified, and high risk. Zreik teaches wherein the detection and classification of the disease in the vessel comprises classification of the disease as one of calcified, noncalcified, mixed calcified and noncalcified, and high risk (section III on page 3 and Figures 2-3 on page 4).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Itu’s reference to have classification of Zreik’s reference. The suggestion/motivation for doing so would have been to have a smaller volumes with fewer parameters resulting in less prone to overfitting as suggested by Zreik. Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Zreik with Itu to obtain the invention as specified in claim 6.

With regard to claim 19, claim 19 is rejected same as claim 6 and the arguments similar to that presented above for claim 6 are equally applicable to claim 19, and all of the other limitations similar to claim 6 are not repeated herein, but incorporated by reference.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over EP 378692 to Itu, et al. (hereafter, “Itu”) in view of Li, et al. (“Applications of Deep Learning in Fundus Images: A review”, 1/25/2021) (hereafter, “Li”).
With regard to claim 10, Itu teaches method of claim 1. However, Itu does not expressly teach outputting a heatmap for each of the plurality of vessel assessment tasks. 
Li teaches outputting a heatmap for each of the plurality of vessel assessment tasks (page 31, section 7.2.5).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Itu’s reference to have heatmap of Li’s reference. The suggestion/motivation for doing so would have been to have a commonly used approach for increasing the interpretability of the model outputs and provide guidance and assistance to a diagnostic process as suggested by Li.
Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Li with Itu to obtain the invention as specified in claim 10. 

Allowable Subject Matter
Claims 7-8 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669